 



Exhibit 10.2
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement is made and entered into as of
the 1st day of January, 2006, by and among Midwest Banc Holdings, Inc. (the
“Company”), Midwest Bank and Trust Company (the “Amendment”) (the “Bank” and
together with the Company “Employer”) and James J. Giancola (“Executive”).
     WHEREAS, the Employer and the Executive entered into an Employment
Agreement on September 28, 2004 (the “Agreement”); and
     WHEREAS, the Executive and the Employer desire to amend Section 3(f) of the
Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth in this Amendment and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Executive and Employer agree as
follows:

1.   Amendment to Section 3.3(f). Section 3(f) of the Agreement is hereby
amended to read as follows:       “Restricted Stock Award; Cancellation of Stock
Option. As of January 1, 2006, in exchange for Executive’s surrender to the
Company of an option to acquire 100,000 shares of common stock of the Company,
the Company grants to Executive 29,316 restricted shares of common stock of the
Company, subject to the restrictions and limitations established when the
Compensation Committee of the Board of Directors of the Company approved
restricted stock awards on June 28, 2005 for officers of the Company. The
restricted stock granted under this Section shall be evidenced by a stock
certificate and a restricted stock award agreement which will contain terms and
restrictions not inconsistent with this Agreement and which will be subject to
the terms and conditions of the Company’s Stock and Incentive Plan.”   2.  
Effect of Amendment. Except as expressly set forth herein, this Amendment shall
not be deemed or construed to amend any other term or condition of this
Agreement and all of the other terms and conditions of the Agreement shall
remain in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

         
EXECUTIVE
  EMPLOYER
 
       
/s/ James J. Giancola
  Midwest Banc Holdings, Inc.
 
       
James J. Giancola
            By:   /s/ Daniel R. Kadolph
 
       
 
      Daniel R. Kadolph
 
       
 
  Its:   Senior Vice President and
 
      Chief Financial Officer

